 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDTCC CenterCompanies,Inc.andJimmie Handley-andRickey A. Carr, Sr. Cases 7-CA-20487and 7-CA-2032131^May 1985DECISION AND ORDER,By CHAIRMAN DOTSON AND, MEMBERSHUNTER AND DENNIS.On 27 July 1983 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief on behalf- of 'Charging Party Carr, , and theRespondent filed 'an answering brief. ChargingParty - Handley filed exceptions on his own behalf,and the Respondent filed a motion in opposition tothose exceptions. i-The Board hash considered the decision and - therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings-,,andconclusions2and to adopt the -recommendedOrder.--ORDER..The recommended Order of the administrativelaw judge is adopted, and the complaint is dis-missed.In view of our decision to adopt the judge's conclusions regardingCharging Party Handley's discharge, we -find it unnecessary,to rule onthe Respondent's motion2The judge reasoned that, under the 'circum'stances,'Charging PartyCarr's request thathis attorneybe presentduring an investigatory, inter-view 'was not protected concerted activity and therefore the Respondentdid not violate any Sec 7, rights by refusing the request -For the reasbnsarticulatedin-Sears, Roebuck & Co,274 NLRB 230.(1985),we agree thatthe Respondent did not violate the Act by refusing Carr 's requestFINDINGS OF FACTI., THE EMPLOYER'S. DENIAL OF EMPLOYEE CARR'SREQUEST TO HAVE AN -ATTORNEY PRESENT AT HISINVESTIGATORY INTERVIEWRespondent Employer operates and manages the Gen-esee Valley Shopping Center in Flint, Michigan It is ad-mittedly an employer engaged in commerce, as alleged.Employee Carr testified that at 5 a.m. on January 30,1982, he was telephoned by' his Employer, Respondent,and asked: "Would you. like to come in for snow remov-al?" He replied: "No, I wouldn't." He was not scheduledtowork that day: Later, on February 2,_ Carr had thefollowing telephone conversation with Gary Hawes, the%Employer's facility manager:[Hawes] said, "I want you [Carr] to know that youare on a phone amplifying system and I am sittinghere with Jim Henderson, and you are hereby sus-.pended until February 4. at 11 -o'clock, so we °canconduct an investigation to see how come youdidn't come to work on the 30th."Carr, as he further testified, then telephoned his personal.attorney, Philip Dulmage. Carr_ explained: "I telephonedthe attorney that's handling a Workmen's Comp case for-me to explain what, happened." Dulmage,agreed that ."heThereafter, on February 4— 1982, Carr and Dulmage-went to Respondent's facility. Carr recalled:[W]ell, at 11 o'clock Lorraine Latour [the personnelmanager],came out to ask me if I -was' ready for myinvestigation and ..Mr. Dulmage said, "Would itbe possible for me to come in with Ricky for thisinvestigation?"And Lorraine, Latour said, "No, itwon't. This is dust an investigation, it's not posse--ble."'r,tDECISIONFRANK H. ITKIN, Administrative Law Judge. ;Unfair : , tlabor practice charges were-filediin the'above cases--onFebruary 17 'and April 1, and an amended consolidatedcomplaint issued on June 3, 1982. The General Counselalleges thatRespondentEmployer' violated Section8(a)(1) of the National Labor Relations Act by denying'-:'the request of employee Rickey A. Carr Sr. that his at-torney be permitted to attend an, investigatory interviewwhich the employee reasonably believed ' might result indiscipline;The. General Counselfurther alleges that Re-spondent Employer also violated Section 8(a)(1) and (3)of the Act by'discharg'ing employee JimmieHandleyrbe-cause of his union and protected concerted' activities. Re-spondent Employer denies, inter. alia, violating the' Actas alleged. A hearing was, conducted 'in Burton,, Michi-cludingmy observation of the demeanor of the wit-nesses, and after due consideration of the briefs filed bycounsel, I. make the following,Carr-was advised by Dulmage to go in' alone, because"you're going to get fired if you don't." Carr went intothe conference room where he "was asked, a lot of ;ques-tions on how come [he] didn't come to work on the 30thfor snow removal." Carr was then told "they would con-duct an investigation and would be getting back with"him. Later that same day, Supervisor Robert Kleinbrobktelephoned Carr and instructed him to return to the facil-ity.-There; Carr was notified that lie 'had been tehninated'for failure 'to carry out a reasonable order by a management representative during. an emergency ; , .(See' .G.C. Exh. 2.)i .Lorraine' Latour, Respondent's personnel' director `andmanager and'later_vice president of pe'rsonnel'operations,testified that on -February' 4, 1982 , 'she walked out to, the"waiting area" to get, employee Carr for—_his meeting;problem 'we're` having "with' the' Workmen's-' Comp.check " She responded: "Yes, when I get done with'MrCarr . . . ." Later, she did meet with-Dulmage and Carrabout the check.._-..275 NLRB No. 85 TCC CENTER COS 'PhilipDulmage, an. attorney, testified on rebuttal thathis client, Carr, requested that he appear with him at themeetingwith Respondent on or about February 4, 1982.Dulmage explained ,that the "purpose" of his .'goingover there" with Carr wasto sit in on thenieetingwith regard toinquirieswhich were being 'made about him not appearingfor an emergency . . . and also to discuss a pensionproblem whatever it was.Dulmage, prior to the meeting, ' assertedly informed'Latour "that.Iwanted to sit in,on the meeting that she'was going to have with Mr. Carr, and she said that I ab-solutely_could not attend the meeting. .."Dulmagelatermet with Latour pertaining to the pending "Work-men'sComp." proceeding.'II.THE DISCHARGE OF EMPLOYEE HANDLEYEmployee Handley- testified that he started working atGenesee Valley Shopping Center' in April 1973,. whenthe facilitywas operatedand- managedbyDaytonHudson Properties. Respondent Employer took over op-classified as a "ground-and building 'maintenance andheavy equipment operator."On November 20, 1980, shortly after Respondent tookover operations of the facility, Handley, as-he testified,gave a memorandum to Personnel Director or Managerspondent's regional vice' president Robert Jenkins. (SeeG.C. Exh. 3) Later, about December 8, 1980, Handleyagain"turned a documentintothe" -Employee's- facilitymanager, stating,inter aha. ..'. "I'JimmieL.Handley would like to talk with -you[Robert' Jenkins] abut the following subjects:A. Miss-use of authority by a supervisor and per-sonnel director.B.Company benefits being" with-held from an'employee.-,C. On-the-job discrimination.-'See General Counsel's Exhibit 4.2 -Gary _Hawes, !he-facilitymanager,-called as a surrebuttal-witness,claimed that.on February-4,"I—did not hear him" [Dulmage] say- he,wanted to"'sit in on the discipline part-of the meetingHawes was'present in the lobby reception room phor,to'the meeting=-Icredit the testimony of Carr and Dulmage as summanzed'aboveTheir testimony is in'pertinent-part-mutual ly,corroborativeHawes' testismony is incomplete and unclear Inlshort,'I am persuaded here,that Dul;mage, as he testified,requested an ,opportunity'to be,present at his client'sinvestigatory inter'vie'w and his request was aenied by Latour't Insofar as -'Latoiir's'testimony'differs with the"above testimony of'Carr ahd pai=ticu='larlylDulmage,Icredit the,iatter as more'reliable, c^nipletand' trustworthy I do;not believe Dulmage, an attorney,would;go to such a meeting or interview with his client and, as claimed,by Latour,,not request; to,be present .-,.2Handley explained that he had requested a meeting with Jenkins inNovember 1980, "I;didn't-again in Decembert'605Thereafter, about April 29, 1981, Handley, as he fur-ther testified,received a memorandum from manage-ment,reciting,inter alia:.This correspondence is in reference to the disci-plinary action where you received three days-with-out pay.It has been determined that you will,as compen-.. . Also be advised that your' file has beenpurged asof April 3,1981, and thatthe record ofthe 1979 disciplinary action no longer exists.See General Counsel'sExhibit 5.Handley explained that "in November 1979," longbefore Respondent Employer took over operations of thefacility, "I lost two days pay for sick days that they re-fused to pay me for, and then I was given three days offby my supervisor Bill Bushaw . . . and that's what thiswas about." The above memoranda or documents (G.C.Exhs. 3, 4, and 5) principally pertain to Handley's loss ofa total of 5 days when Dayton Hudson operated the fa-cility in 1979. And, about April 29, 1981, RespondentEmployer, following repeated complaints by and meet-ings with Handley, decided to give Handley "three paiddays off.' and purge' his file of the 1979 disciplinaryaction.-However, Handley's complaints about the 1979 disci-plinary action against him by Dayton Hudson Propertiesdid not end with the above determination by RespondentEmployer in April 1981. Thus, about June 18, 1981,,Handley again transmitted a memorandum to RegionalVice President Jenkins pertaining to "mis-use of positionand'wage increase."This memorandumstates(G.C. Exh.6):-—I [Handley] would like to talk with you about apersonnel director,center manager and maintenancesupervisor misusing their position:I als'o would liketo talk to you about merit raise and work out-put.Respondent Employer, -as a consequence of Handley'sJune-18;-1981memorandum,arranged a meeting on July20 =between Handley and Regional Directorof Oper-ations' John Eisele.. Handley was given timeoff with payand :mileage expenses so that he could meet with Eiseleat his;officeinlDetroit.Handley recalled the meeting; asfollows:",'Well, I. [Handley],went over to see him [Eisele],,,and ,heasked 'me-.what ; the problems were, and Itold himalready been straightened out`for the time I,had missed,but I felt that'I had[to] tellsomebody_overLorraine Latour about` hermisusing her position and so I showed him someuh-a'copy of the Flint Journal where the companyattorneyand Lorraine Latour made'a statement'about'firing'people'"for'' no reason at all. And -I"show'ed liini some'paperwork 'where they gave metime off and refused me sick days and um-we satthere and;talked awhile and he told me that thisshouldn'thappen.Ialso told him-',aboutLorraine 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDmaking a statement about wringing my neck . . . .And he said there none of that should have hap-pened and so anyway when it was over with, hetoldme she was wrong and that he could fire herbut he wouldn't, that 'he was gonna give her an-other chance. So, um, he told me to, um, you know,that he thought she deserved another chance and I-agreed with him. But I just said, you know, I feltthat somebody should know what she's doing. Soanyway when I left I left the Journal over in hisoffice and I guess that was' part of the reason hesentme the memo, because I left the Journal overat his office.-See General Counsel's Exhibit 7.3Subsequently, during the summer of1981, asHandleyfurther testified, Assistant Manager James Hendersontold us that we all had the opportunity to gointo the office one-on-one and ask any question youwant, and they would [type or] get the letters, toJohn Eisele, and then he would respond to them.Handley went to the office conference room to discusshiscomplaints in this "one-on-one" meeting. There,Handley mentioned to management,inter alia, the "newcredit union deal" concerning interest on loans; the "pen-sion plan"; and "the lead man's job." Supervisor RobertKleinbrook, present at this meeting, later called Handley"`into the office" on September 16, 1981, and offeredHandley a "typed letter" to sign. This letter purportedlycontainedHandley's complaints related at the abovemeeting. Handley, according to :his testimony,-then toldKleinbrook that the "letter ...wasn't- proper," and hewas then instructed to return to work.-.Thereafter, on the same day, September 16, AssistantManager Henderson summoned Handley to -the mainoffice. Supervisor Kleinbrook was also present. Handleyrecalled:Henderson "asked me, if I called Bob - Klein-brook `Bill Bushaw,' and I said no.'-'. Handley explainedthat Bill Bushaw was-the supervisor who in 1979 deniedhim 2 sick days "and gave [him] three days off on- aphoney charge." In short, Handley was being accused ofcallingKleinbrooka "liar," like Bushaw; and, conse-quently,KleinbrookwantedHandley "terminated."Handley was sent home that day.. Handley was latergiven- a 5-day suspension because of his insubordination,a "final warning," and placed on probation. (See G.C.Exhs, 8 and 9:)4,'-Handley apparently continued to press managementfor-the 2 sick days which he hid been' denied in 1979.byDayton Hudson, Properties. Consequently,"on October19, 1981,Manager Hawes gave Handley 'the following'memorandum '(G.C. Exh. 10):"The purpose of this memo' is for management tocollectively agree on Jimmie Handley's request for,sick days supposedly lost while he was under thedirect supervision of Bill Bushaw. - 'As can be noted by the attached back up memos,JimmieHandley had surfaced a problem with JimHenderson relative to lost time. It was collectivelyagreed by myself and Jim Henderson that becauseof the lack of back up detail available' to us it ap-peared Jimmie Handley was eligible for three paiddays off which apparently had been taken from himyears ago. Based on this decision, Jimmie Handleywas awarded three days with pay and as far as theCenter was concerned theissuewasfinally closed.As you will note on the attached message formdated 9-21-81, Mr. Handley'is now stating that inconversations with Jim Henderson and Bob Klein-brook he was promised. five days off and not three.At no time, through my involvement, do I remem-.ber hearing Jim or Bob talk about anything otherthan the three days.- that were awarded to Mr.Handley..As far as I am concerned, additional days off areunwarranted and I am prepared to pass thismessageon to Mr. Handley.Those executives listed on this report, by virtueof their signature, are in agreement with the deci-sion previously detailed.Thereafter, about November 12, 1981, Manager Hawesissuedto Handley the following memorandum pertainingto Handley's poor attendance record (G.C. Exh. 11);Recently the supervisor of Ground Maintenance,Bob Kleinbrook, was asked to compile data relativeto the attendance records of all of the GroundMaintenanceemployees -At-this-time, it was discov-ered there exists an attendance problem in your par-ticular. case. Itwas -disclosed that you have beennoted, however, that in only.three of these instancesyou were in excess of seven minutes, and-thereforein these particularcasesit cost you time lost.Although company policy states an employeewill only be docked for tardiness in excess of seven,minutes,that is not to say that employees are notexpected to be at their work place punched-in ontime and ready -to perform :the duties of :their pose-tion. ; This ' obviously has not been the case. fifteentimes in 1981..:-By :virtue of this correspondence, I, am. informingceptable and, therefore, I ask that you- rectify thissituation.In. the event there isia future incident ofplinary action up to and including possible'termina-'Elsewhere, Handley recalled mentioning to Eisele dung their meet-ing the "union movement" as well'as "the pension deal "4Handley was formally advised by letter dated -September'23,_1981,that "you have been suspended without pay for five scheduled workingdays" as a result of the September 16 incident,and the "conditions ofyour return to work will mclud_e,a probationary time penod,,mcludmg afinalwarning " (See G'C Exhs 8 and 9)-tion.t-a_Employee Handley next testified that during' "earlyNovember" 1981, he became "interested" in the Union,,Local 3383, :Retail,Wholesale and- Department'-StoreUnion, AFL-CIO. He"discussed the Union with cowork` .TCC CENTER COS.ers;he attended meetings;and he signed a union mem-bership card.He also solicited the union memberships ofhis coworkers.A representation petition was filed withthe Board'sRegional Director about November 9, 1981,and an election was held on January 7,1982, which theUnion lost.Handley then servedas the Union's observ-er.5Following the representation election,about January19,1982;Handley prepared a "message"toRegionalVicePresident Jenkins concerning"on the job discrimi-nation and mis-use of positions,"reciting therein:I [Handley] would like to prove to you the fol-lowing people are doing this.LorraineLatour,GaryHawes,Jim Henderson,and Bob Kleinbrook.(See G.C. Exh.12.)This complaint assertedly pertainedtoHandley's shift assignment and "overtime."Thereaf-ter, on February 16, 1982, Handley received-the follow-ing memorandum from Jenkins(G.C. Exh. 13):Upon receipt of your memo;I'have reviewedyour record as an employee of our Company inorder to try to understand your continual dissatis-faction and your-constant complaints about all theSupervisors you have come in contact with.Upon each complaint, .a careful review was con-ducted,and, in my opinion,every effort was madeto correct your attitude:standings,.so that we could get on with our businessof running-shopping centers. Just look-how `many'timesyour negative attitude and -attendance, : hasbeen discussed with you. _! =In my opinion,the people you are now complain-ing about are not capable% of on-the job discrimina-tion or misuse-of their positions,'as evident by theirrecords.However,on' the other hand,your recordisan indication of the type'' of -employee-that youhave been,and this-must;'. =Your com-plaints are disruptive and are never -well-founded" orcarefully thought out, but borderline on {harassmentall employees.--.We have high employee standards that we expectfrom all of our employees and will continue todemand that you meet these standards by being anof management.Iwould also like to take this op-portunity to remind you of the fact,that -employeesshould' not make demands on ! the Company; butrather make requests.This -memo, should, clarify 'for you ,whavis:-expect-6Management,'d'unng the preelection'campaign,-stated its position tothe -employees' on uniomzaationat 6ne or moremeetingsE'At one suchmeeting,when Manager;Hawes was- explaining"how.-falr'managementtreated theiremployees," Handleyasked him[Hawes]ifManagement treated theiremployees sofairwhy would they deny employees sick days and why would theygive the employees-the time off whena supervisor'lied on him' '' -Hawes "didn'twant to talk about it" At anothersuch meeting,Handleyalso relatedother.complaints.,pertaimng,,to , his.!'shift';, assignment,. andagain complained abouthis 1979 denied "sick days "^.607every effort to correct your.consistent.bad habitswhich will not be tolerated any longer.Subsequently,on February 23, 1982,Handley failed toreport":m.- Instead, he. tele-phoned the facility about 5 minutes before his startingtime,and "asked[Foreman Clayton MacDonald]could Iuse a personal-day .- ..." Handley wanted the day offbecause'he" had tocommit his"brother that day to amental institution., (See G.C. Exh.17.)Handley asserted-ly told MacDonald"what[he] had to'do, and [MacDon-ald] 'said he: couldn'tokay.it."Later that day,' aboutnoon,Handley again telephoned,the 'Employer and wasthen advised by Manager Hawes -... that they had tried to get in touch with me allmorning,that I was suspended pending an investiga-tion."the reason I hadn'tcome inHe was instructed to report to the facili-ty on February 25, 1982.Also see General Counsel's Ex-hibit.14,, the-telegram sent toemployee concerninghis_absencefrom 'work:Handley,ashe further testified,met, with Latour,.Hawes,Henderson,andKleinbr6ok'on February 25,1982. Handley testified:Well,- Lorraine Latourasked me.why-I didn't cometo'work onthe 23rd,;and'Itold her why.Itold'her that'I had to go'to court withmy-father inorder to get a statement to have my brother lcom-r mitted without`-his signature.And then she'me how can'I. prove this, and I-told her.I 'could Iget'a'statement from-the court,and a statementfroin, themental-hospital.And she askedme, did-I call Bob,';Mack or Ted at home' to. use-a' personal day or a6,-i sick day,and.I'said, ''No;:the-company-procedure is1, to' call-the- Center." So .then.:she = asked',:-:.i-°'t!Whatdid: you and--Ted talk=about-on= the.:tele-phone?" ,room,and I.told- her I didn't think that had nothingto-do'with-my-calling iii-and using a personal day..-,.,,and : then,she asked-me something about, "Why,don't.you just get up- and leave,"and I said, "No, I,can't- leave unless , you tell me to."And she said;,'o'clock.".,,So,, I,come backShe:,askedme.something about did I think<_I-.wassmart pr, some-thing,and I said,, "No," but I think that's= about; it.Handley'was later'advisedto- report on:March d. ,(See,G-C. Exh.18'.);'Manager''-Hawes then:notified-Handleythat he`was terrninated:" "for repeated tardiness;and/orabsenteeism.(SeeG.C. Exh.19.)Handley,took an"appeal" from this determination to Richard Munrepresentative of upper management. (See G.Munson,' --after "'reviewingHandlerecord" 'rejectedIasi.Handley's request to. reverse'his fining; (See R.Exh. "2.)John Eisele,a regional director of operations for Re-spondent, recalled his meeting with Handley during July1981' The meeting lasted,about.2'houis and-the'subjects 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDof discussion were principally of an"individual nature,"i.e.,Handley's complaints about"past management prac-tices;his sick days;certain probations that he had beenon relative to losing time;and some of the benefit con-cerns that-he had."Eisele also recalled that Handleymentioned the "Union movement"at this meeting inconnectionwith"a newspaper story."Eisele denied,inter alia,various statements attributed to him by Hand-leyin his testimony,as recitedsupra.Eisele further'testified-that he was later made awareby FacilityManager Hawes "about Mr. Handley's at-tendance and tardiness record."Eisele-explained: "They[the facility]had- completed a review of all employeesabsenteeism and tardiness,and his [Handley's] stuck out... ." Eisele reviewed Handley'sfileand then asked -AssistantManager Henderson for a"report."See Re-spondent'sExhibit 7, the report dated November 19,1981. (Also see R. Exhs.8,9, and 10.) Eisele,after re-viewing this report,... went and talked with Lorraine Latour . . . andasked her why we had placed Jimmy Handley. onprobation,why after all of this activity had we justnot faced the music. . .Iwanted to terminate hisemployment because of the results of his recordLatour explained to Eisele that Handley's cited activityhad been,"somewhat tolerated in the past"and, there-fore,Handley was,at this time;only being placed onprobation-'LorraineLatour,personnel director and manager andlater vice president of personnel operations,recalled theFebruary 25, 1982 investigatory meeting with, Handley.Also present-formanagement were Hawes,Klembrook,and-.Henderson.Handley,told -Latour that his"brotherhad 'gone nuts:..tried to attack his father, and .they had to call the police...and this was supposed tohave taken place the-,night beforethe 23rd .. :."Latour asked Handley why,he did not"call in", earlier,and Latour "asked him if he could please verify whathad taken place the night before."Accordingto Latour,"at that point,he becamevery:hostile and said no,- I wasdelving into his personal business."Latour "asked Hapd-ley, if he had known- ...about it the night before whydidn'the call someone,and he said he just didn't callanyone . . .he was going to call in the morning .."Management,shortly.thereafter,determined to recom-mend that Handley be fired.'ClaytonMacDonald, -employed as'a ',`work leader"and foreman bye Respondent, testifiedthathe was a fore-man during theabove sequence involving Handley. Mac-Donald recalled that Handley had telephoned him about10 minutes before.his 6 a:m. starting time on February23, and said: ."Mack,*Ihave.got to_have a personal day"MacDonald explained to HandleyIcan't authorize it .. ':." Handley didnot show up.As 'a conse-6 Eisele also recalled that he met with the Center employees about lateDecember 1981 ,At the time,Handley "brought-up again personal prob-lems with his sick days-He said that he was mistreated with refer-ence to them."Eisele informed Handley that the "decision" per-taimng'''quence,MacDonald was short of working personnel thatday. (See R. Exh.11,MacDonald'smemorandum of thisconversation.)'On cross-examination,MacDonald wasasked if Handley,during their.telephone conversation,mentioned"his brother,""the police department," or"going to'court."MacDonald testified that Handley didnot mention the above subjects.Robert Kleinbrook,supervisor for Respondent,testi-fied that about August 1981, "I received a direct orderto have all my employees come in and write down whattheir problems may be with the pension plan or thecredit union....".Consequently,Kleinbrook met withallof the employees,includingHandley,in separatemeetings.During Handley'smeeting,aboutAugust 6,1981,Handley mentioned"problems with-the pensionplan."Later,about September 16, 1981, Kleinbrookagain met with Handley.Kleinbrook then showed-Hand-ley a letter of his complaints or problems which wouldbe transmitted to Eisele. Handley read the letter and re-peatedly said:"[I]twas all a lie, just as I was s-a liar abouthis two sick days." Handley was ultimately sent back towork. -Kleinbrook apprised his superiors that "I had beencalled a liar and that it was over his[Handley's]sickdays once again." (See R. Exhs.12, and 13.) Handley wasgiven a 5-day'suspension'and put-on probation for 6months because of insubordination.Kleinbrook also attendedHandley'sinvestigatoryinterview on February 25, 1982.He corroborated in sig-nificant part Latour's testimony to the effect that Hand-ley,when questioned"where-he went during that time,""refused to answer any of the questions saying it' wasnone of our business...' :"On ' cross-examination,Kleinbrookexplained: 'LatouraskedHandley . for"proof,"and "he didn'tfeel it-was any of'our businessGary Hawes,the facilitymanager, 'met with employee"Handley about September-23, 1981,and then gave him, a 5=day 'suspension and a-6-m6nthprobation and a "final warning"because-of his insubordi-nation. (See G.C. Exhs.8 and 9.)-Hawes also explainedthat later,about October'19, 1981, he prepared'GeneralCounsel'sExhibit 10, concerning Handley's "lost time"in 1979. Hawes had agreed to give Handley"three paiddays off ';Handley, however,,was still unsatisfied;,and"additionaldays [were]unwarranted.l.. ,"' .(Ibid.)Handley was apprised that Hawes"had gone.as far as[he] -was going to go."Handley'nevertheless'still, persist-ed in his complaint"on a regular basis."H_ awes alsoidentified General Counsel's Exhibit 11, dated November12, -1981, pertaining to Handley's' poor attendance record.Handley was then warned:"In the eventthere is a futureincident of this nature you should be prepared for strongdisciplinary: action up to,and including possible- termina-tion." Finally,' Hawes recalled that!at the'February 25,1982 investigatory interview of Handley, Latour-askedHandley: to, explain or, verify the details of his version ofwhat had transpired and _ kept him, from reporting, forwork..Handley replied: "You're getting into my 'personal°R.Exh 10 is also MacDonald'smemorandum- of an ,earlier incidentin October 1980 involving Handley's tardiness. TCC CENTER COS609life."Hawes later recommended termination.Later, onMarch 4,Hawes apprised Handley thathe was fired.(See G.C. Exh. 19.)8III.DISCUSSIONA. The Weingarten Contention._Section 7 of the National Labor Relations Act guaran-tees employees "the right to self-organization, to form,join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection... ." Section 8(a)(1) of the Act makes it an unfairlabor practice for an employer "to interfere with, re-strain, or coerce'employees in the exercise of" their Sec-tion 7 rights.InNLRB v. J. Weingarten,420 U.S. 251 (1975), the Su-preme Court affirmed the determination of the Boardthat an employer violated Section 8(a)(1) of the Act' bydenying an employee's request that.his or her union rep-resentativebe present at an investigatory interviewwhich the employee reasonably believed might result indisciplinary action. Later, inAnchortank, Inc.,239 NLRB430 (1978), enfd. in part 618 F.2d 1153 (5th Cir. 1980),the Board explained that this Section 7 right is also appli-cable "when the union has been selected by a majority ofemployees in a Board-conducted election, but had notyet been certified as bargaining representative .. . .The Board noted: "Their request was an exercise of theright guaranteed to them in Section 7 ,to act in concertformutual aid and protection. In these circumstances,the status of the requested representative, whether it bethat,of union not yet certified, or simply that of fellowemployee, does not operate to deprive the employees" oftheir Section 7 right.Subsequently, inMaterials Research Corp.,262 NLRB1010 (1982), a divided Board (former Member FanningandMembers Jenkins and Zimmerman, with formerChairman Van de Water,and Member Hunter concurringand dissenting) held that theWeingartenprinciple -is ap-plicable where an employee requests that a coworker bepresent at such an investigatory or disciplinary intervieweven though the employees involved are not representedby a union. The Board majority explained that-the "rightto request the presence of a representative at an investi-gatory interview flows from the Section 7 right of em-ployees to engage in concerted activity, for mutual aid orprotection and does not1depend upon' the' representation-al status of a particular group of employees.. . ." TheBoard majority stated:[A] request for the assistance of a` fellow ' employeeis also concerted activity-int its most basic- and ob-8 1 credit the testimony of John Eisele, Lorraine-Latour, Clayton Mac-Donald, Robert Kleinbrook, and 'Gary Hawesas detailed in this section.Their testimonyis inlarge part mutually corroborative and substantiatedby uncontroverted documentary evidence On the otherhand, the testi-mony ofJimmieHandleywas at times incomplete,vague, evasive, andunclear.Insofar asthe testimony of Eisele, Latour, MacDonald,Klein-brook, and Hawes differswithhere that the testimony of theformer witnesses is more reliable ''vious form-since employees are seeking- to act to-gether . . . .Compare E.I.du Pont & Co. v. NLRB,707 F.2d 1076(9th Cir. 1983), and cases cited.However, inMcLean Hospital,264 NLRB 459 (1982),the administrative law judge held,inter alia,that "em-ployees have no statutorily protected right to be repre-sented at investigatory, and/or disciplinary interviews bytheir private counsel from the outside. Representation byprivate counsel is not tantamount to union representationwithin the rule ofWeingarten,nor does representation ofan employee by private counsel constitute concerted, ac-tivitieswithin the purview of the Act as construed inGlomac Plastics, Inc.,234NLRB 1309 (1978)." TheBoard,in sustainingthe administrative law judge's dis-missalof the complaint in that case, did not reach or dis-cuss this specific question.In my -view, a request by an employee, under the cir-cumstances present here, that his or her private attorneybe present at an investigatory and/or disciplinary inter-view is not protected concerted activity. The employee,Carr,was not acting together with other employees inthis respect for theirmutualaid or protection. He was,instead, seeking the personal and private assistance of hisown attorney when faced with possible loss of employ-ment.I therefore would dismiss this allegation becauseemployee Carr was in fact not deprived of any Section 7rights. SeeTeamsters Local 14 (Consolidated Casinos),266NLRB988 at1002 (1983).B. The Firing of Employee HandleyThe credited evidence of record, as detailed supra, es-tablishes here that Respondent Employer, in terminatingemployee 'Handley about March 4, 1982, was not moti-vated by the employee's earlier union or other protectedconcerted activities as alleged in the complaint. Instead,the Employer, in taking this final action, was motivatedsolely by the employee's repeated and well documentedacts of insubordination, poor attendance, and, finally, hisunwillingness to cooperate with management in the in-vestigation of his last failure to report for work as sched-uled.Employee Handley had been warned repeatedlyabout his attendance record and his insubordination andharassment of his superiors. He ignored management's ef-forts to work with him in an attempt to improve his at-tendance and attitude. He was placed on probation andissued final warnings by management. Finally, when hefailed to show up for work as scheduled on February 23,1982, following an investigation in which- the employeefailed to cooperate, he was fired.It is true, as the General Counsel argues, employeeHandley was an active union supporter and served as anobserver in the prior. election. It is also true that duringhis ' many complaints to management over the years, sub-jects pertaining to employee terms and conditions of em-ployment were mentioned. However, the credible evi-dence of record here 'persuades me that Handley's unionactivities played no role in his firing. Likewise, Hand-ley's alleged "concerted activities" were not a reason forthis ultimate disciplinary action. There is no evidence of 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus here.'Indeed,'Handley-was apparently active in aprior attempt to unionize the facility. Further, his repeat-ed complaints over the years to 'management by andlarge pertain to his loss of 2' sick days and 3 days'. of sus-pension -in 1979 when, the' facility was - operated byDayton Hudson. And, later, when Respondent Employerattempted to resolve and finally put to rest this old dis-pute by compromising Handley's claim, Handley re-newed his complaints,',harassment,and insubordinationwith greater intensity. Handley's conduct; in this respect,was related to 'purely personal complaints and cannot, onthis record,be reasonably regarded as union or concert-ed activities protected' by Section '7 of the Act. I there-CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asalleged.2.Local 383, Retail,Wholesale and Department StoreUnion, AFL-CIO is a labor organization as alleged.3.The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent Employerhas violated-the Act as alleged.On these findings of fact and conclusions of law andon the entire record, I .issue the following recommend-edt,°-fore would dismiss this'allegation'of the complaint.9-ORDER9 In any event,assuming that Handley's union or other alleged "con-certed activities"were a reason for his termination,I,wouldfind on thisrecord that Handley would have been fired about March 4, 1982,for le-gitimate or.lawful reasons(his acts of insubordination and unsatisfactoryattendance)in the absence of such alleged protected activities SeeWrightLine,251NLRB1083 (1980),enfd.602,F 2d 899(1st. Cir1981), certdenied 455US 989 (1982), andNLRB v TransportationManagementCorp',>^'- ,'fI recommendthat the consolidatedcomplaint hereinbe dismissed in its entirety._r10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the fndings,conclusions,,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.